Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered November 20, 2008, which, in an action for medical malpractice, insofar as appealed from as limited by the briefs, denied defendant-appellant’s motion to compel plaintiff to provide authorizations permitting informal, ex parte interviews with plaintiffs’ health care providers, unanimously reversed, on the law, without costs, and the motion granted.
The motion court incorrectly interpreted the Court of Appeals’ decision in Arons v Jutkowitz (9 NY3d 393 [2007]) as permitting ex parte interviews of a plaintiff’s health care providers by defense counsel only after a note of issue was filed. To the contrary, the Court of Appeals expressly rejected the longstanding practice of proscribing such interviews only after the note of issue was filed, and otherwise made it clear that the preferred time for such disclosure was before the filing of a note of issue (see id. at 410-411). Concur—Gonzalez, P.J, Tom, Sweeny, Freedman and Abdus-Salaam, JJ.